232 U.S. 671 (1914)
RILEY
v.
COMMONWEALTH OF MASSACHUSETTS.
No. 228.
Supreme Court of United States.
Argued March 4, 5, 1914.
Decided March 23, 1914.
ERROR TO THE SUPERIOR COURT OF THE STATE OF MASSACHUSETTS.
*672 Mr. Andrew J. Jennings, with whom Mr. Israel Brayton and Mr. Edward T. Fenwick were on the brief, for plaintiff in error.
Mr. James M. Swift, with whom Mr. Thomas J. Boynton, Attorney General of the Commonwealth of Massachusetts, was on the brief, for defendant in error.
*678 MR. JUSTICE McKENNA delivered the opinion of the court.
Criminal complaint brought against plaintiff in error in the Superior Court within and for the county of Bristol charging him with the violation of a statute of the State[1] in that he, being superintendent of the Davol Mills, a corporation duly established by law and conducting a mill for the manufacture of cotton goods in which establishment women were employed, employed two women by the names of Annie Manning and Nora Callahan at a time other than the time which the statute required to be posted in a conspicuous place in the mill where women were required to work in laboring. The specific charge is that the women were employed at five minutes of one o'clock (12.55 p.m.) on the twenty-fourth of February, 1910, in a room wherein was posted a notice in which it was stated that the time of commencing work was 6:50 a.m. and of stopping work was 6 p.m., and that the time allowed for dinner began at 12 m. and ended at 1 p.m.
A demurrer and motion to quash were filed, alleging the unconstitutionality of the statute.
The charge was dismissed as to Annie Manning, and plaintiff in error was convicted as to the charge in regard to Nora Callahan, and sentenced to pay a fine of $50.00. The sentence was affirmed by the Supreme Judicial Court, and its rescript having been sent to the trial court, this writ of error was sued out.
*679 The statute of the State which is assailed provides that no child or woman shall be employed in laboring in any manufacturing or mechanical establishment more than ten hours in any one day, except as hereinafter provided in this section, unless a different apportionment of the hours of labor is made for the sole purpose of making a shorter day's work for one day of the week, and in no case shall the hours of labor exceed fifty-six in a week. It is provided, "Every employer shall post in a conspicuous place in every room in which such persons are employed a printed notice stating the number of hours' work required of them on each day of the week, the hours of commencing and stopping work, and the hours when the time allowed for meals begins and ends. . . . The employment of such person at any time other than as stated in said printed notice shall be deemed a violation of the provisions of this section," punishable by a fine of not less than $50 nor more than $100.
The first contention of plaintiff in error is that the statute restricts the right to sell and buy labor, and therein infringes the liberty of contract assured by Art. XIV of the amendments to the Constitution of the United States. The contention is untenable expressed in this generality. In Muller v. Oregon, 208 U.S. 412, against a similar contention, a statute of Oregon was sustained which prohibited the employment of women in mechanical factories or laundries working more than ten hours during any one day, with power, as in the Massachusetts statute, to apportion the hours through the day.
But special objections are made which, it is contended, make Muller v. Oregon inapplicable. The prohibition of the statute under review, it is said, "is not restricted to times and places which relate to and naturally and logically affect a woman's health, safety or morals or the welfare of herself or the public." Such are the conditions necessary to the validity of a statute, restricting employment, *680 it is contended, and that those conditions are not satisfied by the statute. Section 48, it is urged, not only prohibits the employment of women more than ten hours a day, but that (quoting the section) "the employment of such person [woman] at a time other than as stated in said printed notice shall be deemed a violation of the provisions of this section."
The provision is arbitrary and unreasonable, it is insisted, in that it requires the employer to post a notice in a room in which women and minors are permanently employed in laboring only six hours a day and makes it a crime if such person is allowed to work for five minutes at a time other than as stated in the notice. But if we might imagine that an employer would so enlarge the restrictions of the statute or be charged with violating it if he did, we yet must remember that as it was competent for the State to restrict the hours of employment it is also competent for the State to provide administrative means against evasion of the restriction. Chicago, B. & Q.R.R. Co. v. McGuire, 219 U.S. 549; St. John v. New York, 201 U.S. 633. Neither the wisdom nor the legality of such means can be judged by extreme instances of their operation. The provision of § 48 cannot be pronounced arbitrary. As said by the Supreme Judicial Court, the statute "requires the hours of labor to be stipulated in advance, and then to be followed until a change is made. It does not by its terms establish a schedule of hours. This is left to the free action of the parties. Nor does it in the sections now under consideration restrict the right to labor to any particular hours. See People v. Williams, 189 N.Y. 131. It simply makes imperative strict observance of any one table of hours of labor while it remains posted.
"The end of the statute is the protection of women within constitutional limits, and the requirement that the hours posted in the notice shall be followed is a means to *681 effectuate the attainment of that end (p. 394)." In other words, the purpose of the posting of the hours of labor is to secure certainty in the observance of the law and to prevent the defeat or circumvention of its purpose by artful practices.
There is a contention somewhat tentatively made by plaintiff in error that the statute offends the equal protection clause of the Fourteenth Amendment. It will be observed that § 48 provides that the printed form of the "notice shall be provided by the chief of the district police, after approval by the attorney general." And counsel say, "If it be claimed that such a notice must first be approved by the Attorney General of the State, our reply is that the statute says the form shall be approved; but if it is held that the Attorney General is to approve the number of hours and that the Attorney General may say what the number of hours shall be, then he could approve or disapprove different notices stating different numbers of hours of employment by different employers. This seems to us to be a violation of the Fourteenth Amendment as denying equal protection of the laws."
And again counsel say, as a specification of the unreasonableness of the statute as an exercise of the police power of the State, "By approval of different schedules by the Attorney General, the law may operate unequally in different employments." This supposition is based on the other, that is, that something else than the form of notice is to be prescribed by the Attorney General. But counsel assert that it is the form only which the Attorney General is to approve, and the assertion is not denied. There is, therefore, nothing tangible in the contention. Besides, it has no justification in the opinion of the Supreme Judicial Court.
Judgment affirmed.
NOTES
[1]   Chapter 514, Acts of 1909 entitled "An Act to Codify the laws relating to labor."